UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14C INFORMATION Information Statement Pursuant to Section14(c) of the Securities Exchange Act of 1934 Check the appropriate box: þ Preliminary Information Statement ¨ Confidential, For Use of the Commission Only (as permitted by Rule14c-5(d)(2)) ¨ Definitive Information Statement SCIVANTA MEDICAL CORPORATION (Name of Registrant as Specified in Its Charter) Payment of Filing Fee (Check the appropriate box): þ No fee required. ¨ Fee computed on table below per Exchange Act Rules14c-5(g)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ¨ Fee paid previously with preliminary materials: ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount previously paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: SCIVANTA MEDICAL CORPORATION 215 Morris Avenue Spring Lake, New Jersey 07762 (732) 282-1620 NOTICE OF PROPOSED AMENDMENTS TO RESTATED ARTICLES OF INCORPORATION APPROVED BY WRITTEN CONSENT OF THE STOCKHOLDERS OF SCIVANTA MEDICAL CORPORATION HOLDING A MAJORITY OF THE VOTING POWER Amendments to Become Effective on or About April , 2013 To the Stockholders of Scivanta Medical Corporation: Notice is hereby given that holders of a majority of the voting power of Scivanta Medical Corporation (the “Company”) have approved certain amendments to the Company’s Restated Articles of Incorporation as more particularly described in the accompanying information statement.These amendments were approved on March 14, 2013 by written consent in lieu of a special meeting in accordance with the relevant sections of the Nevada Revised Statutes, following the unanimous approval of such amendments by our board of directors. These amendments will be become effective on or after twenty days from the date the information statement is mailed to stockholders, which mailing is expected to be made on or about March , 2013.Only stockholders of record at the close of business on March 1, 2013 are entitled to receive this notice and the accompanying information statement.The information statement is being furnished to you solely for the purpose of informing stockholders of the matters described herein in compliance with Regulation 14C of the Securities Exchange Act of 1934, as amended. WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY. THIS IS NOT A NOTICE OF A SPECIAL MEETING OF STOCKHOLDERS AND NOSTOCKHOLDER MEETING WILL BE HELD TO CONSIDER THESE AMENDMENTS. Sincerely, /s/ David R. LaVance David R. LaVance Chairman, President & Chief Executive Officer SCIVANTA MEDICAL CORPORATION 215 Morris Avenue Spring Lake, New Jersey 07762 (732) 282-1620 INFORMATION STATEMENT INTRODUCTION This information statement (this “Information Statement”) is being provided to the stockholders of Scivanta Medical Corporation, a Nevada corporation (the “Company”), in connection with the following proposed amendments to the Company’s Restated Articles of Incorporation which have been approved by stockholders who collectively own a majority of the issued and outstanding shares of the Company’s common stock, par value $.001 per share: 1. an amendment to the Company’s Restated Articles of Incorporation to implement a 10-to-1 reverse stock split with respect to theissued and outstanding shares of the Company’s common stock; 2. an amendment to the Company’s Restated Articles of Incorporation to increase the amount of authorized capital stock from 100,000,000 shares to 520,000,000 shares, notwithstanding the effect of the 10-to-1 reverse stock split; 3. an amendment to the Company’s Restated Articles of Incorporation to classify 20,000,000 shares of the 520,000,000 shares of authorized capital stock as preferred stock, par value $.001 per share, with such rights and preferences to be determined by the board of directors of the Company from time to time in accordance with the Nevada Revised Statutes; 4. an amendment to the Company’s Restated Articles of Incorporation to provide for the issuance of rights, warrants and options to purchase shares of the Company’s capital stock; and 5. an amendment to the Company’s Restated Articles of Incorporation to include a limitation of liability provision with respect to the officers and directors of the Company. The amendments are proposed to become effective on or about April , 2013.This Information Statement is first being mailed to stockholders on or about March , 2013. Only stockholders of record at the close of business on March 1, 2013 are entitled to notice of the proposed amendments.The proposed amendments have been approved by the written consent of holders of a majority of the voting power of the Company as permitted by the Nevada Revised Statutes, which provide that action may be taken without a meeting by the written consent of the holders of outstanding shares of voting capital stock having not less than the minimum number of votes which would be necessary to authorize or take such action at a meeting at which all shares entitled to vote on a matter were present and voted. WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY.The holders of a majority of the issued and outstanding common stock of the Company have adopted, ratified and approved resolutions to effect the proposed amendments.No other votes are required or necessary. The board of directors of the Company reserves the right, notwithstanding stockholder approval of each of the proposed amendments and without further action by the stockholders, not to proceed with any of the proposed amendments if the board of directors determines, in its sole discretion, that any of the proposed amendment is no longer in the best interest of the Company and its stockholders. NO DISSENTERS’ RIGHTS OF APPRAISAL The Nevada Revised Statutes do not provide for dissenters’ rights in connection with the corporate actions to be taken. VOTING SECURITIES AND PRINCIPAL HOLDERS THEREOF The board of directors of the Company has fixed the close of business on March 1, 2013 as the record date for the determination of the Company’s stockholders entitled to notice of the proposed amendments.At the record date, the Company had outstanding 45,318,839 shares of common stock, with each share entitling the holder thereof to one vote.Each of the proposed amendments to the Restated Articles of Incorporation required the approval of stockholders holding a majority of the Company’s issued and outstanding shares of common stock as of the record date. The following stockholders, holding 53.36% of the outstanding shares of the Company’s common stock as of the record date, approved the proposed amendments to the Restated Articles of Incorporation by written consent in lieu of a special meeting: Name Number of Shares of Common Stock Percent of Common
